Citation Nr: 1013180	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-33 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Whether there was clear and unmistakable error in a 
rating decision in September 2005 by the Regional Office, 
denying service connection for posttraumatic stress 
disorder.

2. Entitlement to an effective date earlier than August 29, 
2007, for the grant of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from June 1968 to April 1972 and November 1990 to March 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2007 and in 
October 2009 of a Department of Veterans Affairs (VA) 
Regional Office (RO or Agency of Original Jurisdiction). 

For the reason expressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND 

In August 2007 and on the record, the Veteran executed a 
power of attorney in favor of AMVETS. 

In the rating decision in December 2007, the RO granted 
service connection for posttraumatic stress disorder and 
assigned an effective date of August 19, 2007, the date of 
receipt of the application to reopen the claim of service 
connection.  In his notice of disagreement to the effective 
date of service connection, the Veteran raised the claim of 
clear and unmistakable error in a rating decision in 
September 2005 by the RO, denying his initial claim of 
service connection for posttraumatic stress disorder.  

In the rating decision in October 2009, the RO adjudicated 
the claim of clear and unmistakable error in the rating 
decision of September 2005.  In November 2009, the Veteran's 
representative, AMVETS, filed a notice of disagreement to 
the RO's determination that the rating decision in September 
2005, denying service connection for posttraumatic stress 
disorder, was not clearly and unmistakably erroneous.  
38 C.F.R. § 20.301(a) (A substantive appeal may be filed by 
a claimant's representative if a proper Power of Attorney is 
on record.). 



As the RO has not had the opportunity to issue a statement 
of the case addressing the claim of clear and unmistakable 
error in the rating decision in September 2005 by the RO, 
denying service connection for posttraumatic stress 
disorder, the Board is required to remand the claim to the 
RO.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

As the claim for an earlier effective date is inextricably 
intertwined with the claim of clear and unmistakable error, 
a decision on the claim for an earlier effective date is 
deferred until the claim of clear and unmistakable error is 
finally adjudicated.  38 C.F.R. § 3.160(d) (A claim, which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the 
expiration of 1 year  after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of 
the case on the claim of clear and 
unmistakable error in the rating 
decision of September 2005 by the 
Agency of Original Jurisdiction, 
denying service connection for post 
traumatic stress disorder.  In order to 
perfect an appeal of the claim, the 
Veteran must still timely file a 
substantive appeal.

2.  After the above development, return 
the claim for an effective date earlier 
than August 29, 2007, for the grant of 
service connection for posttraumatic 
stress disorder and, if the appeal is 
perfected, the claim of clear and 
unmistakable error in the rating 
decision of September 2005 by the 
Agency of Original Jurisdiction, 
denying service connection for post 
traumatic stress disorder. 



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


